DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021, has been entered.

Acknowledgments
In the reply, filed on March 23, 2021, Applicant amended claim 30.
Currently, claims 30-33 and 48-51 are under examination.

Claim Objections
Claim 30 is objected to because of the following informalities:  
	In regards to claim 30, line 9, “each solution line cap” should be changed to “each said solution line cap”.
	In regards to claim 30, line 11, “each solution line” should be changed to “each said solution line”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 31, line 2 recites “a corresponding solution line”. Claim 31 depends upon claim 30. Claim 30, line 3 recites “each said solution line”. It is unclear whether the two terms refer to the same component or to different components. 
	In regards to claim 49, line 3 recites “a cap”. Claim 49 depends upon claim 48, which depends upon claim 30. Claim 30, lines 2-3 recites “a solution line cap”, and claim 30, line 5 recites “a corresponding spike cap”. It is unclear whether “a cap” is the same component as “a solution line cap, or whether “a cap” is the same component as “a corresponding spike cap”, or whether “a cap” is a different component. Claim 50 is rejected by virtue of being dependent upon claim 49. Claim 50, line 4 also recites the unclear term “the cap”.
	In regards to claim 49, line 3 recites “a solution line”. Claim 49 depends upon claim 48, which depends upon claim 30. Claim 30, line 3 recites “each said solution line”. It is unclear whether the two terms refer to the same component or to different components. Claim 50 is 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30, 31, and 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al (US 2009/0012448), and further in view of Childers et al (US 2008/0015493).
In regards to claim 30, Childers et al (2009) teaches a medical infusion fluid handling system (Figures 2, 3A, 3C, and 9-17B), comprising: 
a carriage (shuttle [24]) arranged to receive a plurality of solution lines (tubing from five dialysis containers)(tubing [43]) each having a connector end (tubing tip [45]) and a solution line cap (cap [44]), the carriage being arranged to move each said solution line, each said connector end and each said solution line cap of said plurality of solution lines along a first linear path (forward movement)(arrow [E]) so as to connect each said solution line cap to a corresponding spike cap (port cap [34]) of a plurality of spike caps (port caps [34]) on a fluid handing cassette (dialysis cassette [30]) (Figures 15A-15B)(paragraphs [0039][0087])
a cap stripper (fingers [27]) for removing each said corresponding spike cap of the plurality of spike caps from the cassette and each said solution line cap from each said 
Childers et al (2009) does not teach that each said solution line cap is directly connected to the corresponding spike cap of the plurality of spike caps, as Childers et al (2009) teaches that each said solution line cap is indirectly connected to the corresponding spike cap of the plurality of spike caps via one of fingers [27] (Figures 15A-15B). Childers et al (2008) teaches a system (Figures 13A-13I) comprising a carriage (moveable carriage [74]) and a cap stripper (moveable carriage [72]), wherein each solution line cap (tip protectors [66a]) is directly connected to a corresponding spike cap (tip protector [66b]) of a plurality of spike caps (tip protectors [66b]) (Figure 13D). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify each said solution line cap, of the system of Childers et al (2009), to be directly connected to the corresponding spike cap of the plurality of spike caps, as taught by Childers et al (2008), as either configuration of the solution line caps being indirectly connected to the spike caps, as taught by Childers et al (2009), or the solution line caps being directly connected to the spike caps, as taught by Childers et al (2008), will allow for the same end result of removal of the solution line caps and the spike caps for connection of the connector ends of the solutions lines and spikes. Further, Childers et al (2009) does not teach that the second path that the cap stripper is arranged to move along to the position to allow each solution line to connect to a corresponding spike of the fluid handling cassette is a second linear path 
In regards to claim 31, in the modified system of Childers et al (2009) and Childers et al (2008), Childers et al (2009) teaches that the carriage includes a plurality of grooves (openings [25c]) that each receives a corresponding solution line (paragraph [0044]).
In regards to claim 48, in the modified system of Childers et al (2009) and Childers et al (2008), Childers et al (2009) teaches that the cap stripper includes a plurality of rocker arms (rails [74]) each associated with a fork-shaped element (rails [71] with first pocket [73]), each of the rocker arms being arranged to move to engage the corresponding spike cap.
In regards to claim 49, in the modified system of Childers et al (2009) and Childers et al (2008), Childers et al (2009) teaches that each of the rocker arms is arranged to engage with the 
In regards to claim 50, in the modified system of Childers et al (2009) and Childers et al (2008), Childers et al (2009) teaches that each rocker arm is pivotally mounted to the cap stripper and includes a solution line cap engagement portion [73] and a spike cap engagement portion (second pocket [75]), each rocker arm pivoting (rotate forward) to engage the spike cap when the solution line cap engagement portion contacts the cap on the solution line (paragraph [0039]).
In regards to claim 51, in the modified system of Childers et al (2009) and Childers et al (2008), Childers et al (2009) teaches that 4037625 1Application No. Not Yet Assigned 6 Docket No.: D0570.70071US02Amendment dated May 4, 2015First Preliminary Amendmentthe medical infusion fluid handling system is a peritoneal dialysis system (Abstract) and the plurality of solution lines includes at least one dialysate solution line (tubing from five dialysis containers) (paragraph [0044]).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al (US 2009/0012448) and Childers et al (US 2008/0015493), as applied to claim 30 above, and further in view of Kamen et al (US 5,350,357).
	In regards to claim 32, in the modified system of Childers et al (2009) and Childers et al (2008), Childers et al (2009) teaches a housing (housing [18]) to enclose the carriage and the cap stripper (Figure 2); however, Childers et al (2009) does not appear to teach a door that is movably mounted to the housing. Kamen et al teaches a system (Figures 1-14A and 15A-35, automated peritoneal dialysis system [10]) comprising a door (door [106]) that is movably mounted to a housing (housing [82]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified system, of Childers et al (2009) and Childers et al (2008), with a door that is movably mounted to the housing, as .

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al (US 2009/0012448), Childers et al (US 2008/0015493), and Kamen et al, as applied to claim 32 above, and further in view of Belt et al (US 6,270,673).
	In regards to claim 33, in the modified system of Childers et al (2009), Childers et al (2008), and Kamen et al, Childers et al (2009) does not appear to teach a door. Belt et al teaches a system (Figures 1-4, system [10]), wherein a carriage (fixture [338]) is mounted to a door (base [38]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the carriage, of the modified system of Childers et al (2009), Childers et al (2008), and Kamen et al, to be mounted to the door, as taught by Belt et al, as such will allow the carriage to support and guide the plurality of solution lines while reducing the risk of kinking or entanglement (column 46, lines 13-15).

Response to Arguments
Applicant's arguments filed March 23, 2021, have been fully considered but they are not persuasive:
	In regards to claim 30, Applicant argued: Childers 2009 does not teach a "cap stripper arranged to move along a second linear path transverse to a first linear path to a position to allow each solution line to connect to a corresponding spike of the fluid handling cassette." The Office Action indicates that the fingers 27 of Childers9066623.1 Application No.: 15/973,648 5 Docket No.: D0570.70071US032009 correspond to the claimed cap stripper, but  linear path to a position to allow each solution line to connect to a corresponding spike. As can be seen in FIGs. 12, 13 and 17A/B, the fingers 27 pivot about a shaft 81 to move caps 34, 44 out of the way so that the tubing 43 can be connected to the port 35. Thus, the fingers 27 do not move along a linear path to a position to allow each solution line to connect to a corresponding spike. The only way the fingers 27 can be moved to a position to allow connection of the tubing 43 and the port 35 is by pivoting, not movement along a linear path. The Office Action suggests that the movement of the ejector plate 27c in the direction of arrow J is movement of a cap stripper along a linear path. However, the ejector plate 27c is not a cap stripper (e.g., it does not alone remove a spike cap from a cassette or a solution line cap from a solution line as required in claim 30), and its movement along the arrow J does not move the ejector plate 27c or the fingers 27 to a position to allow each solution line to connect to a corresponding spike. The first movement of the ejector plate 27c only occurs when the fingers 27 are pivoted well out of the way of the connection path between the tubing 43 and the port 35 and the movement of the ejector plate 27c does not in any way clear a path for connection of the tubing and port 35. See paragraph 0090 of Childers 2009. Accordingly, Childers 2009 does not teach a cap stripper arranged to move along a linear path to a position to allow each solution line to connect to a corresponding spike, as claimed. Withdrawal of the § 103 rejections is requested (Remarks, pages 4-5). Examiner disagrees. Childers et al (2009) teaches the cap stripper [27] being arranged to move along a second path (arrow H) to a position to allow each solution line [43] to connect to a corresponding spike (spikes) of the fluid handling cassette [30] (Figures 17A-17B). However, Childers et al (2009) does not teach that the second path that the cap stripper is arranged to move along to the position to allow each solution line to connect to a corresponding spike of the fluid handling cassette is a second linear path transverse to the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783